IN THE SUPREME COURT OF PENNSYLVANIA

IN THE MATTER OF                            :   No. 2430 Disciplinary Docket No. 3
                                            :
PATRICK O’HARE REGAN                        :   Board File No. C4-17-515
                                            :
                                            :   (United States Eastern Court for the
                                            :   Eastern District of Pennsylvania, Criminal
                                            :   No. 17- 255)
                                            :
                                            :   Attorney Registration No. 89591
                                            :
                                            :   (Allegheny County)

                                         ORDER


PER CURIAM


      AND NOW, this 21st day of December, 2017, upon consideration of the Joint

Petition for Temporary Suspension, Patrick O’Hare Regan is placed on temporary

suspension, see Pa.R.D.E. 214(d)(5), and he shall comply with all the provisions of

Pa.R.D.E. 217.    Respondent’s right to petition for dissolution or amendment of this

Order and to request accelerated disposition of charges underlying this Order pursuant

to Pa.R.D.E. 214(f)(2) are specifically preserved.